[Letterhead of Centerline Capital Group] June 23, 2010 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: Mark Rakip, Staff Accountant Re: Independence Tax Credit Plus L.P. II Form 10-K for the Fiscal Year Ended March 31, 2009 Filed June 19, 2009 File No. 033-37704-03 Dear Mr. Rakip: This letter is in response to the comments in your letter to Robert L. Levy dated June 10, 2010 with respect to the above referenced 10-K filing for Independence Tax Credit Plus L.P. II (the “Partnership”). Form 10-K for the fiscal year ended March 31, 2009 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Liquidity and Capital Resources Short-Term, page 9 1. We note your response to comment 1 from our letter dated April 28, 2010, wherein you state the Partnership has received direct financial assistance from the General Partner and affiliates in the form of operating advances. Please tell us composition of the General Partner's balance sheet. Please also tell us whether the General Partner, an affiliate, or the parent of the General Partner is the entity actually providing the direct financial assistance to the Partnership. Finally, tell us whether the Partnership has any outstanding receivables due from the General Partner. The General Partner of Independence Tax Credit Plus, L.P (“Partnership”) is Related Independence Associates, L.P. (“General Partner”).The General Partner is a limited partnership whose general partner is managed by an affiliate of Centerline Holding Company (“Centerline”).The direct financial assistance to the Partnership provided by the General Partner is received entirely from Centerline, which is the ultimate parent of the manager of the general partner of the General Partner.The Partnership does not have any outstanding receivables due from the General Partner or Centerline.Centerline’s most recent balance sheet for the period ending 3/31/10, as filed with the SEC, is as follows: CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, (Unaudited) Cash and cash equivalents $ Restricted cash Investments: Available-for-sale (Note 7) Equity method (Note 8) Other (Note 9) Investments in and loans to affiliates, net (Note 26) 13 Goodwill and intangible assets, net (Note 10) Deferred costs and other assets, net (Note 11) Consolidated partnerships (Note 12): Investments: Available-for-sale Equity method Land, buildings and improvements, net Other assets Assets of discontinued operations (Note 2) Total assets $ Liabilities: Notes payable (Note 13) $ Financing arrangements and secured financing (Note 14) Accounts payable, accrued expenses and other liabilities (Note 15) Preferred shares of subsidiary (subject to mandatory repurchase) Consolidated partnerships (Note 16): Notes payable Due to property partnerships Other liabilities Liabilities of discontinued operations (Note 2) Total liabilities Redeemable securities (Note 17) Commitments and contingencies (Note 28) Equity: Centerline Holding Company beneficial owners’ deficit: Convertible CRA preferred shares; no par value; 519 shares issued and outstanding in 2009 Special preferred voting shares; no par value; 12,731 shares issued and outstanding in 2010 and 2009 Special Series A Shares (19,325 shares issued and outstanding in 2010) Common shares; no par value; 160,000 shares authorized; 64,941 issued and 58,422 outstanding in 2010 and 57,881 issued and 53,820 outstanding in 2009 Treasury shares of beneficial interest – common, at cost; 7,060 shares in 2010 and 4,061 shares in 2009 ) Accumulated other comprehensive income (loss) (Note 18) Centerline Holding Company total Non-controlling interests (Note 19) Total equity Total liabilities and equity $ If you have any questions or need further information, please do not hesitate to contact me at the number indicated above.We hope that our responses to the Staff’s concerns are found to be adequate. Very truly yours, Independence Tax Credit Plus L.P. II By: Related Independence Associates L.P., General Partner By: Independence Associates GP LLC, General Partner By: /s/ Robert Pace Robert Pace Chief Financial Officer and Principal Accounting Officer
